Title: To John Adams from Joseph Bradley Varnum, 23 November 1812
From: Varnum, Joseph Bradley
To: Adams, John



Honoured and dear Sir
Washington Novr. 23 1812

With much pleasure I have this day received your communication of the 15th Instance, and I shall always be happy in Receiving Any Communication from, so Eminant a Statesman of the Revolution who in common with thousands of Others, both in the Cabinet and in the field, have put danger at defiance, and as it were, with Halters about their necks, did boldly contend for, and thro the Aid of divine Providence, did procure, Independence and the inestimable Blessings of Civil & Religious Liberty, with most. Sir, no Man can feel more pungently than I do the disagreeable discention which has taken place in some of the States, and I am very Sensible, that any restrictions on Commerce is in its nature incongenial with the feelings of the people of Our Country; but when Our property was taken and condemned without Any Just Cause, to innormous Amount and Our Citizen forceably taken from Our Vessals, in their lawful pursuits, and detained On board foreign Ships of War, something became Necessary to be done on Our part, to maintain the Honor of the Nation—And Sir, many wise And good Men have Ventured to predict, that if the virtue of the people had been such as to have United them, in Support of the dear bought priviledges of Our Common Country, in preference to an residue attachment to Self Interest, even the restrictive System of which there has been so much Complaint, would long since this time have caused our Enemies to have done us Justice; but as that has not been our happy lot as a Nation, we are bound in duty to our Country, and to Our God to defend our Rights by force, or Submit to Servitude and disgrace, which I am in hopes the American people will Never bring upon themselves by thirr own Misconduct. Since we have been Compelled to Appeal to the last resort of Nations for A defence of Our Rights, and a Redress of Our Wrongs, I hope that no means in Our power will be Omitted in carrying on the war with decision and Vigour, untill it shall result in a happy and honourable termination. I have Uniformly been in favour of a Compromise with the Georgia Claimants.—
I am Honored Sir, with / great Respect your / Obedt. Servant

J. B. Varnum